Citation Nr: 1130496	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frostbitten feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing held at the RO in May 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is in order before the Board may consider the issue on appeal.

In January 2011 correspondence to the Veteran, the RO erroneously stated that the Veteran was denied entitlement to service connection for residuals of frostbite to feet in an April 2007 decision.  While the April 2007 rating decision did deny the Veteran's request to reopen his claim for frostbitten feet, the last final rating decision on the merits was in fact promulgated in June 1976.  The United States Court of Appeals for Veterans Claims has held that in a claim to reopen, VA has a duty to notify the Veteran of the definition of "new and material" evidence, to inform him why his claim was denied in the last final decision, and to inform him what type evidence would supply the missing element that led to the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the AMC/RO must provide the Veteran with accurate Kent notice based on the June 1976 rating decision.  

Additionally, during his May 2011 Videoconference Hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration, in part, due to a foot disorder.  When VA is put on notice of the existence of Social Security records which have the reasonable possibility of substantiating the Veteran's claim for benefits, VA must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As part of its duty to assist, VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  Thus, the RO must make any and all necessary attempts to retrieve the Veteran's Social Security Administration records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a corrected VCAA letter concerning the Veteran's claim to reopen the issue of entitlement to service connection for residuals of frostbitten feet.  The notice must address what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous June 1976 final decision.  The notice must fulfill all requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  This includes securing all medical records used by the Social Security Administration in granting benefits to the appellant.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  If, and only if, the new evidence added to the claims file provides a basis to reopen, the AMC/RO should schedule the Veteran for a VA examination to determine the etiology of any residuals of frostbitten feet.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review and such review should be noted on the report.

Following examination, the examiner must offer an opinion addressing whether it is at least as likely as not, i.e., is there 50 percent probability or greater, that any current diagnosed residuals of frostbitten feet, are related to the Veteran's period of active service?  The examiner must provide rationale for this opinion.  

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

5.  To avoid a future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or if it is undertaken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


